DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 08/24/2022.
Receipt is acknowledged of amendments/arguments filed on 09/01/2022.
Claims 1, 3-10, 12-19 and 21-23 {with new claims 21-23} are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9-10, 14, 16, 18-19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2018/0065248) in view of Jin (CN 107106243 A).
Re Claims 1, 3, 10, 12, 19 and 21: Barral et al. teaches system and method for prevention of surgical mistakes, which includes a data acquisition unit {herein the knowledge and experience of a potentially large group of medical professionals is collected, merged, and distilled into a knowledge base (e.g., the trained ML medical procedure models) that then benefits all medical professionals using the medical procedure systems by guiding and preventing errors during medical procedures} configured to acquire health care worker data on the health care worker, medical institution data on a medical institution, patient data on a patient, and operation data on a past operation experience of the health care worker (¶ 25+); a learning unit {herein the machine learning medical procedure server 210 includes a machine learning training engine 212} configured to perform machine learning using the health care worker data, the medical institution data, the patient data, and the operation data (¶ 27+); and a presentation unit {herein the medical procedure systems 140 are responsible for providing guidance and support to medical professionals during surgical procedures} configured to present a medical instrument {herein medical tools such as stereoscopic endoscopes and medical instruments such as calipers, spreaders, cutters and the like} recommended for use in operation on the patient and a recommended use form of the medical instrument based on a result of the machine learning (¶ 19+).
Barrel et al. fails to specifically teach the presentation unit is configured to present a shape of the medical instrument suitable for the operation when the medical instrument has a structure that can be shaped before the operation.
Jin teaches optical tracking system, an optical tracking system for tracking method, wherein the presentation unit is configured to present a shape of the medical instrument suitable for the operation when the medical instrument has a structure that can be shaped before the operation (see ¶ 162+), a shaping device {herein a shape measuring unit 120} configured to shape the medical instrument; wherein the presentation unit, when presenting the shape suitable for the operation, presents whether shaping work by the shaping device is necessary (see ¶ 52+).
In view of Jin’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Barrel et al. the presentation unit is configured to present a shape of the medical instrument suitable for the operation when the medical instrument has a structure that can be shaped before the operation so as to provide/display to the healthcare professionals all necessary data information regarding the medical instruments in relation with the medical procedure for easing said procedure and thereby preventing errors during the medical procedure.
Re Claim 5, 14 and 23: Barral et al. as modified by Jin teaches system and method, wherein the presentation unit is configured to present a basis of presentation together with a content of the presentation (see  ¶ 23+).
Re Claims 7 and 16: Barral et al. as modified by Jin teaches system and method, wherein the machine learning is a supervised learning algorithm, an unsupervised learning algorithm, or a reinforcement learning algorithm (¶ 17+).
Re Claims 9 and 18: Barral et al. teaches system and method, wherein the operation is performed using a surgical robot, and the use form of the medical instrument is configured in accordance with product specifications of the surgical robot (¶ 19+).
Claim(s)  6 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2018/0065248) as modified by Jin (CN 107106243 A) as applied to claim 1 above, and further in view of Barbagli et al. (WO 2017/044874).
The teachings of Barral et al. have been discussed above.
Barrel et al. fails to specifically teaches that the use form of the medical instrument includes shape, dimensions, hardness, a presence or an absence of a coating, and combinations of the shape, the dimensions, the hardness, and/or the presence or absence of the coating on the medical instrument.
Barbagli et al. teaches system and method for using tracking in image-guided medical procedure, wherein the use form of the medical instrument includes shape, dimensions, hardness, a presence or an absence of a coating, and combinations of the shape, the dimensions, the hardness, and/or the presence or absence of the coating on the medical instrument (¶ 43+).
In view of Barbagli et al.’s teachings, it would have been obvious to one skilled in the art at the time the invention was made to employ into the teachings of Barrel et al. wherein the use form of the medical instrument includes shape, dimensions, hardness, a presence or an absence of a coating, and combinations of the shape, the dimensions, the hardness, and/or the presence or absence of the coating on the medical instrument so as to display/output all needed data information related to the medical instrument/tool(s) in use.
Re Claims 8 and 17: The teachings of Barral et al. have been discussed above. Barrel et al. teaches a medical/surgical instrument comprises one of calipers, spreaders, cutters, etc.  (see ¶ 19+).
Barrel et al. fails to specifically teach that the medical instrument has a structure that can be shaped, and wherein the medical instrument is a guide wire, a guiding catheter, a catheter 202, or a microcatheter (¶ 42+).
In view of Barbagli et al.’s teachings, it would have been obvious to one skilled in the art at the time the invention was made to employ into the teachings of Barrel et al. that the medical instrument has a structure that can be shaped, and wherein the medical instrument is a guide wire, a guiding catheter, a catheter, or a microcatheter so as to employ such medical instrument for conducting an appropriate surgery.

Allowable Subject Matter
Claims 4, 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a manufacturing apparatus configured to manufacture the medical instrument; wherein the presentation unit, when presenting the shape suitable for the operation, is configured to present whether a manufacturing work by the manufacturing apparatus is necessary; and the manufacturing apparatus is configured to execute the manufacturing of the shaped medical instrument when the presentation unit presents that the manufacturing by the manufacturing apparatus is necessary. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holsing et al. (WO 2013126659 A1) teaches system and method for four dimensional soft tissue navigation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887